UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x Quarterly Report- Pursuant To Section13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended September 30, 2011 OR o Transition Report Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to Commission File No.333-171913 First Connecticut Bancorp, Inc. (Exact name of registrant as specified in its charter) Maryland 45-1496206 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) One Farm Glen Boulevard, Farmington, CT (Address of Principal Executive Offices) (Zip Code) (860) 676-4600 (Registrant’s telephone number) N/A (Former name or former address, if changed since last report) Indicate by check mark whether the Registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports) and (2)has been subject to such requirements for the past 90 days.YESxNOo. Indicate by check mark whether the registrant has submitted electronically and posted on its corporate web site if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YESoNO x Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definition of “large accelerated filer” and “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Largeacceleratedfiler o Acceleratedfiler o Non-accelerated filer x Smallerreportingcompany o Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).YESoNOx As of November 14, 2011, there were 17,880,200 shares of First Connecticut Bancorp, Inc. common stock, par value $0.01, outstanding. First Connecticut Bancorp, Inc. Table of Contents Page Part I. Financial Information Item 1. Consolidated Financial Statements Consolidated Statements of Condition at September 30, 2011 (unaudited) and December 31, 2010 1 Consolidated Statements of Operations for the three and nine months ended September 30, 2011 and 2010 (unaudited) 2 Consolidated Statement of Changes in Stockholders’ Equity for the nine months ended September 30, 2011 (unaudited) 3 Consolidated Statements of Cash Flows for the nine months ended September 30, 2011 and 2010(unaudited) 4 Notes to Unaudited Consolidated Financial Statements 5 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 41 Item 3. Quantitative and Qualitative Disclosures About Market Risk 61 Item 4. Controls and Procedures 62 Part II. Other Information Item 1. Legal Proceedings 62 Item1A. Risk Factors 62 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 62 Item 3. Defaults Upon Senior Securities 63 Item 4. (Removed and Reserved) 63 Item 5. Other Information 63 Item 6. Exhibits 63 Signatures 65 Exhibit 31.1 66 Exhibit 31.2 67 Exhibit 32.1 68 Exhibit 32.2 69 Part I. Financial Information Item 1. Consolidated Financial Statements First Connecticut Bancorp, Inc. Consolidated Statements of Condition September 30, 2011 December 31, 2010 (Dollars in thousands) (Unaudited) Assets Cash and due from banks $ $ Federal funds sold - Cash and cash equivalents Securities held-to-maturity, at amortized cost Securities available-for-sale, at fair value Loans held for sale Loans, net Premises and equipment, net Federal Home Loan Bank of Boston stock, at cost Accrued income receivable Bank-owned life insurance Deferred income taxes Prepaid expenses and other assets Total assets $ $ Liabilities and Stockholders’ Equity Deposits Interest-bearing $ $ Noninterest-bearing FHLB advances Repurchase agreement borrowings Mortgagors’ escrow accounts Repurchase liabilities Accrued expenses and other liabilities Total liabilities Commitments and contingencies - - Stockholders’ Equity Common stock, $0.01 par value, 30,000,000 shares authorized, 17,880,200 shares issued and outstanding - Additional paid-in-capital - Unallocated common stock held by ESOP ) - Retained earnings Accumulated other comprehensive loss ) ) Total stockholders’ equity Total liabilities and stockholders’ equity $ $ The accompanying notes are an integral part of these consolidated financial statements. 1 First Connecticut Bancorp, Inc. Consolidated Statements of Operations (Unaudited) Three Months Ended Nine Months Ended September 30, September 30, (Dollars in thousands, except Per Share data) Interest income Interest and fees on loans Mortgage $ Other Interest and dividends on investments United States Government and agency obligations Other bonds 34 59 Corporate stocks 68 Other interest income 58 92 Total interest income Interest expense Deposits Interest on borrowed funds Interest on repo borrowings Interest on repurchase liabilities 85 Total interest expense Net interest income Provision for allowance for loan losses Net interest income after provision for loan losses Noninterest income Fees for customer services Net gain on sales of investments 89 89 Net gain on loans sold Brokerage and insurance fee income 30 Bank-owned life insurance income Other 61 Total noninterest income Noninterest expense Salaries and employee benefits Occupancy expense Furniture and equipment expense FDIC assessment 56 Marketing Contribution to Farmington Bank Community Foundation, Inc. - - - Other operating expenses Total noninterest expense Income (loss) before income taxes ) Income tax expense (benefit) ) Net income (loss) $ $ $ ) $ Net income (loss) per share (See Note 2): Basic and Diluted (1) $ N/A $ ) N/A Weighted average shares outstanding: Basic and Diluted N/A N/A Pro forma net income (loss) per share (2): Basic and Diluted $ $ $ ) $ (1)
